Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 1 of 19 PAGEID #: 301




                                   UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF OHIO
                                        WESTERN DIVISION

    M&C HOLDINGS DELAWARE                                    )    Case No. 1:20cv121
    PARTNERSHIP,                                             )
    et al.                                                   )    Hon. Susan J. Dlott
                                                             )    Magistrate Judge Litkovitz
         Plaintiffs,                                         )
                                                             )    PLAINTIFFS’ RESPONSE TO
              v.                                             )    DEFENDANT’S OBJECTIONS TO
                                                             )    REPORT AND
     GREAT AMERICAN INSURANCE                                )    RECOMMENDATION DENYING
     COMPANY,                                                )    MOTION TO DISMISS
                                                             )
         Defendant.                                          )

I.      INTRODUCTION.

        The Magistrate Judge’s Report and Recommendation dated July 30, 2020 (Dkt. 24,

“R&R”) ruled that Defendant Great American Insurance Company’s (“Great American”) motion

to dismiss Plaintiffs’ (“Millennium”)1 complaint should be denied. The R&R squarely rejects

Great American’s argument that Millennium’s loss of approximately $1.9 million in Millennium

funds, stolen by an employee of Millennium, from Millennium accounts, does not constitute “loss

resulting directly from dishonest acts committed by an employee” of Millennium. R&R at 2. The

R&R also rejects Great American’s argument that it is entitled to judgment based on a two-year

policy limitation for bringing suit, as (1) the complaint’s allegations — that Great American’s

words and conduct acknowledged liability and induced delay of suit — sufficiently alleged waiver;

and (2) the limitation period does not apply to bad faith claims (asserted in Count II), in any event.




1
  Plaintiffs M&C Holdings Delaware Partnership, CDL Hotels (USA), Inc., M&C Management Services (USA), Inc.,
M&C Hotel Interests, Inc., and RHM-88, LLC will be referred to herein, collectively, as either “Millennium” or
“Plaintiffs.”

                                                      1
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 2 of 19 PAGEID #: 302




        Great American’s objections to the R&R (Dkt. 25, “Objections” or “Obj.”) identify no

specific error in the Magistrate Judge’s findings of fact or legal analysis, and leave its core holdings

untouched. The Objections instead pretend that the R&R’s thorough analysis does not exist,

rehashing the same presentation of facts, authorities, and arguments that were expressly considered

and rejected by the Magistrate Judge. Great American now asks the Court to reexamine the points

it already made, as if the Magistrate Judge had not already reviewed these same materials and

found them not only to lack merit, but to support Plaintiffs’ arguments. R&R at 8-10. Moreover,

the Objections are riddled with invitations to error, including misstatements of what the R&R

actually ruled, reliance upon the wrong legal standard, and mischaracterizations (also made to the

Magistrate Judge, and corrected in the R&R) of what facts the Sixth Circuit relied upon as the

bases for its holdings, in a vain attempt to distinguish applicable authority.

        These Objections are meritless, and should be overruled. The R&R properly disposed of

Great American’s motion to dismiss, and Plaintiffs respectfully request that it be adopted in full.

II.     THE OBJECTIONS ARE PROCEDURALLY IMPROPER AND NOT ENTITLED
        TO DE NOVO REVIEW.

        Great American sets forth only two objections:          the First Objection is “The Report

Erroneously Holds That Merdis’s Theft Of Funds Millennium Owed To Legitimate Third Party

Travel Agents Constitutes A ‘Loss’”, Obj. at 8, and the Second Objection is “The Magistrate Judge

Erroneously Ruled That Millennium’s Allegations Were Sufficient To Raise A Plausible Question

That GAIC Waived The Policy’s Limitations Clause.” Obj. at 12. In other words, Defendant

disagrees with the outcome, and has opted to object at a very high level of generality, without

pinpointing a factual error or error in applying the law that would require a different outcome if

not adopted. This is ultimately fatal to each objection.




                                                   2
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 3 of 19 PAGEID #: 303




        “The filing of objections provides the district court with the opportunity to consider the

specific contentions of the parties and to correct any errors immediately.” Lenoir v. Ohio Dep't

of Rehab. & Correction, 2019 WL 4168968, at *1 n.1 (S.D. Ohio Sept. 3, 2019) (quoting United

States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981) (emphasis added). Though generally true

that a valid objection to a report and recommendation is entitled to de novo review, see Fed. R.

Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1), many forms of objection are not entitled to a searching

clean slate review from the Court.

        First, de novo review applies only to “those portions of a magistrate's report or

recommendations to which objections have been made by any party.” Mira v. Marshall, 806 F.2d

636, 637 (6th Cir. 1986). Objecting parties have “the duty to pinpoint those portions of the

magistrate's report that the district court must specially consider.” Id. Second, de novo review

applies only to “matters involving disputed facts and findings,” id., and “not arguments regarding

the appropriate legal standard.” Beard v. City of Southfield, 2016 WL 6518490, at *2 (E.D. Mich.

Nov. 3, 2016); Thomas v. Fayette Cty., 2017 WL 544600, at *2 (W.D. Tenn. Feb. 10, 2017).

Third, “[t]he Court need not afford de novo review to objections which merely rehash arguments

presented to and considered by the Magistrate Judge.” United States v. Dawson, 2020 WL

109137, at *1 (N.D. Ohio Jan. 9, 2020); Roberts v. Warden, Toledo Corr. Inst., 2010 WL 2794246,

at *7 (S.D. Ohio July 14, 2010) (“The Court is under no obligation to review de novo objections

that . . . attempt to have the Court reexamine the same arguments set forth in the original petition.”).

        None of Defendant’s Objections are proper. Defendant’s objections are framed as

disagreements with the Magistrate Judge’s headline conclusions, and fail to “pinpoint those

portions of the . . . report” for the district court to specifically consider. Mira, 806 F.2d at 637.

The Objections are also not tailored to disputed facts, but outright argue different legal standards



                                                   3
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 4 of 19 PAGEID #: 304




should have applied. The Objections even invite the Court to make the same legal errors already

sniffed out and rejected by the R&R. Moreover, all of Defendant’s arguments merely rehash the

same arguments made to and considered by the Magistrate Judge in the R&R.

       Courts in this district have discretion to summarily overrule such objections, see Lenoir,

2019 WL 4168968, at *1, whereas other courts in the circuit choose to review for clear error.

Dotson v. Fayette Cty. Sch., 2020 WL 1932368, at *1 (W.D. Tenn. Apr. 21, 2020); Verdone v.

Comm'r of Soc. Sec., 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018). Regardless of the

standard of review, the Objections identify no error of any kind warranting modification or

rejection of any portion of the R&R.

III.   THE MAGISTRATE JUDGE CORRECTLY HELD THAT THE POLICY
       COVERS MONEY STOLEN FROM PLAINTIFFS AS “LOSS.”

       Great American’s First Objection fails to identify any error in the Court’s ruling that

Plaintiffs alleged “loss” under the applicable Policy language. Nor does it show any error in the

R&R’s analysis of Defendant’s so-called “bookkeeping loss” defense. The Magistrate left no

stone unturned in thoroughly analyzing and debunking Great American’s meritless legal position.

       The Magistrate correctly identified the relevant Policy language, covering “loss resulting

directly from dishonest acts committed by an employee.” R&R at 2. The R&R also correctly

observes that “loss” is undefined. Defendant does not identify any other Policy language, or case

law, that the R&R should have considered but did not.

       Defendant also fails to rebut the core findings and holdings that compel the rejection of its

bookkeeping loss defense. The R&R finds that it is “uncontested” that an employee fraud caused

disbursement of funds from Millennium accounts. R&R at 12. Defendant does not reference or

object to this finding. The R&R also concludes that “direct loss occurs immediately upon . . .

disbursement provided that an employee’s fraud caused the disbursement,” citing Sixth Circuit

                                                4
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 5 of 19 PAGEID #: 305




cases on all fours. R&R at 12. Defendant, again, does not reference this holding and does not object

to it. Because direct loss occurred “immediately” upon disbursement, arguments that loss was

contingent upon some other future event after the disbursement (here, a second payment to third-

party vendors) must be rejected. The Objections dance around this reasoning, but never assail it.

       The arguments Great American do make merely rehash the points and authorities it

presented to the Magistrate Judge, in hopes that the Court will simply reach a different conclusion

upon review of the same materials. Every aspect of the “bookkeeping loss” theory advanced by

Great American, and authorities cited on pages 8-10 supposedly supporting it, were squarely

addressed by the R&R. There, the Magistrate Judge provided a thorough review of materials and

found a “consensus from the authorities discussed” that ”direct loss occurs immediately upon . . .

disbursement.” R&R at 12. On pages 8-9 of the Objections, Defendant again cites to the

following cases with little discussion: F.D.I.C. v. United Pacific Ins. Co., 20 F.3d 1070, 1080 (10th

Cir. 1994); Citizens Bank & Trust Co. v. St. Paul Mercury Ins. Co., CV305-167, 2007 WL

4973847, at **3-4 (S.D. Ga. Sept. 14, 2007); BancInsure, Inc. v. Peoples Bank of the South, 866

F. Supp. 2d 577, 588 (S.D. Miss. 2012). Defendant does nothing to rebut the R&R’s finding that

each of these cases actually “lend support to Millennium’s argument,” because they “emphasize[

] that the actual disbursement of funds is the critical component of an actual loss.” R&R at 8-10

(emphasis added). Apparently, Great American has no rebuttal to this reading of the case law, as

it merely cites to these cases in perfunctory manner with no response to the R&R’s analysis.

       The Objections are also procedurally improper because they rely on facts outside the

pleadings. Great American should know this, because Plaintiffs objected to this same practice

and the Magistrate Judge sustained the objections. R&R 6-7. Though the R&R clearly ruled

Exhibits C-H of the Lebersfeld Declaration are outside the pleadings and may not be relied upon



                                                 5
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 6 of 19 PAGEID #: 306




for a motion to dismiss, id., Great American continues to heavily rely upon these exhibits,

including self-serving letters from its trial counsel, as substantive evidence incorporated in the

complaint. Specifically, these letters are used to establish that “Merdis’s theft” was really “from

legitimate travel agents,” and not Millennium. Obj. 5-6, 10. This directly contradicts well-pled

allegations in the complaint:

   •   Former Millennium employee Wayne Merdis engaged in a criminal scheme to steal
       Millennium’s money, and funnel this property to Fictitious Agencies set up for his benefit.
       Compl. ¶¶ 19-24.

   •   The scheme “directly resulted in Millennium making at least $1,954,329.13 in payments
       of fictitious and falsely claimed commissions” to these Fictitious Agencies. Compl. ¶¶ 21.

   •   “Millennium received nothing of value in return for the transfer of these stolen funds.”
       Compl. ¶¶ 21.

   •   This money was "property of Millennium, not any third party, at the time it was transferred"
       to the Fictitious Agencies. Compl. ¶ 34, id. at ¶ 22 (transfers from Millennium bank
       account).

       Plaintiffs’ allegations leave zero room for argument that the funds were stolen from third

party travel agents and not Millennium.

       Defendant’s mischaracterization of the record also underpins its attempts to distinguish the

Sixth Circuit cases relied upon by the R&R. Defendant shows no error in the R&R’s thorough

analysis of these cases, either. First Defiance Fin. Corp. v. Progressive Cas. Ins. Co., 688 F.3d

265, 271 (6th Cir. 2012) is foundational authority for the Magistrate’s core ruling that direct loss

occurs immediately upon disbursement of stolen funds. The insured there was a bank which

disbursed funds in its custody due to fraud. Defendant, as it did in its briefing to the Magistrate

Judge, pounces on the fact that the bank had (at some point) reimbursed its clients who also

suffered loss prior to the appeal, in an attempt to distinguish the clear holding of this case.




                                                  6
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 7 of 19 PAGEID #: 307




       As the R&R explains in detail, Defendant’s argument fails because First Defiance “did not

predicate its finding of a direct loss on the fact of a reimbursement pursuant to a preexisting legal

obligation.” R&R at 8. The opinion rejected the insurer’s argument that “direct loss” under Ohio

law required any “contingency,” of any sort, to be met before the insured could show loss that

directly resulted from theft of funds held in its custody. Id. at 8-10. The R&R’s analysis of the

discussion in First Defiance is thorough, persuasive, and not rebutted by Defendant. Id.

       Defendant speculates that the outcome would have been different if the funds were not

reimbursed and no client had inquired to recover the funds, but offers no basis for such reasoning.

In fact, it is highly doubtful the Sixth Circuit could or would have arrived at a different result,

because it provided this very simple rubric for Ohio insurers to follow when there is an employee

theft of funds: “If property qualifies as ‘covered property,’ and a dishonest employee steals it, the

employee ‘directly’ causes the loss. It is as simple as that . . .” R&R at 8 (citing First Defiance).

Defendant has never cited Policy language or case law supporting a contrary view.

       The Court may likewise dispose of Defendant’s disingenuous analysis of American

Tooling Ctr., Inc. v. Travelers Cas. & Sur. Co. of Am., 895 F.3d 455, 457-58 (6th Cir. 2018), a

case involving a fraudulently induced wire transfer originally intended for another third party. As

here, the insurer argued that the third party was the real injured party, not the insured who was

duped into transferring its funds. As here, the insurer’s position was rejected.

       Defendant rehashes its attempt to distinguish American Tooling based on its observation

that, prior to the appeal, (1) the insured reimbursed 50% of the funds to the intended recipient; and

(2) there was an agreement to reimburse the remainder using the insurance recovery, if successful.

       The Magistrate Judge considered and rejected Defendant’s reading of the opinion, pointing

to the Sixth Circuit’s express statement that the insured’s arrangements to pay third parties who



                                                 7
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 8 of 19 PAGEID #: 308




were also harmed “ha[v]e no bearing on whether this loss was directly suffered by [the insured].”

R&R at 8. Rather, the American Tooling opinion’s reasoning tracks perfectly with the R&R, and

soundly rejects the argument suggested by Defendant:

                ATC immediately lost its money when it transferred the approximately $834,000
        to the impersonator; there was no intervening event. Despite Travelers’ argument to the
        contrary, the fact that ATC contractually owed that money to YiFeng and the two parties
        later agreed to spread the loss between them has no bearing on whether this loss was
        directly suffered by ATC. A simplified analogy demonstrates the weakness of Travelers’
        logic. Imagine Alex owes Blair five dollars. Alex reaches into her purse and pulls out a
        five-dollar bill. As she is about to hand Blair the money, Casey runs by and snatches the
        bill from Alex’s fingers. Travelers’ theory would have us say that Casey caused no direct
        loss to Alex because Alex owed that money to Blair and was preparing to hand him the
        five-dollar bill. This interpretation defies common sense.

Am. Tooling Ctr., Inc. v. Travelers Cas. & Sur. Co. of Am., 895 F.3d 455, 460–61 (6th Cir. 2018)

(emphasis added).

        Nothing in First Defiance, American Tooling, or the cases relied upon by Defendant

suggests that theft of an insured’s funds is anything other than “loss,” full stop. Indeed, Defendant

has still failed to identify a single Ohio or Sixth Circuit case holding that theft of an insured’s funds

is not loss, or adopting the so-called “bookkeeping loss” defense.

        The tone deaf premise of Great American’s position in this matter is that Millennium, the

victim of a crime, will somehow reap a “windfall” unless the case is dismissed. Obj. at 2, 10, 11,

12. In support, Defendant cites the supposed general purpose of “fidelity bonds” (which this

Policy is not). Obj. at 11.

        Great American has this fundamentally wrong. It is Great American that will reap a

substantial windfall, and frustrate the aim of the Policy, if this matter is dismissed. “[T]he primary

function of insurance is to insure.” Hounshell v. Am. States Ins. Co., 67 Ohio St. 2d 427, 431

(1981). Great American made a promise to insure loss directly resulting from employee fraud,

and collected significant premiums in consideration of that promise. Now, confronted with a

                                                   8
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 9 of 19 PAGEID #: 309




substantial claim for loss caused by employee fraud, Great American seeks to retain the premiums

while shirking its end of the bargain to insure. Great American has reaped the time value of this

money, deprived Plaintiffs of their rights, and continues to do so despite notice of Sixth Circuit

precedent defeating its sole basis for refusing coverage. That is unacceptable.

       If Great American believes that its underwriting practices are not in lockstep with those of

“fidelity bond” sureties, its remedy is to revise the policy language for future policy years. The

market could then bear out whether any business customers will purchase an employee-fraud

policy expressly and forthrightly stating that an employee’s theft of an insured’s funds, disbursed

from an insured’s accounts, is “loss” not of the insured, but its creditors. What Defendant may

not do is manufacture new exclusions under prior-issued policies, in order to impair substantial

claims of its insureds, under a Policy that does not include such language — the business strategy

Great American attempts to effectuate through this litigation. The First Objection should be

overruled.

IV.    THE MAGISRATE JUDGE CORRECTLY DECLINED TO DISMISS ANY PART
       OF THE ACTION ON POLICY LIMITATION GROUNDS.

       Section 11(c) of the Policy purports to bar the insured from bringing suit if asserted more

than two years after the discovery of loss. Compl. Ex. A. Defendant attached documents

showing Plaintiff’s claim was asserted outside this period. Ergo, Defendant posits, the policy

limitation defeats the entire complaint.

       The Magistrate disagreed, denying the motion on two grounds: (1) Plaintiffs’ complaint

plausibly alleged waiver of the clause based on Great American’s words and conduct; (2) the

clause does not apply to the bad faith claim as a matter of law. Finally, the Magistrate analyzed

in detail, but declined to reach, Millennium’s argument that the policy limitation is unenforceable

as an unreasonable limitation on suit. The analysis in the R&R (and Plaintiffs’ opposition brief)

                                                9
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 10 of 19 PAGEID #: 310




supplies ample basis to adopt the R&R also on this alternative ground. The R&R should be

affirmed and the objections overruled.

          A.     The R&R Correctly Held That The Complaint Sufficiently Pled Waiver.

          The Magistrate correctly concluded that the “complaint sufficiently alleges facts to support

a potential waiver of the Policy’s limitations clause.” R&R at 18. Great American’s Second

Objection to the contrary lacks merit.

          Great American does not object to any findings of fact in the R&R. There is no argument

that the Magistrate misstated the allegations of the complaint, or failed to consider allegations that

would establish Great American’s entitled to relief.

          Likewise, Great American does not dispute the legal standards underpinning the R&R’s

ruling.    Great American does not challenge the R&R’s statement that “[i]nsurance policy

limitation periods may be subject to waiver even if otherwise reasonable and enforceable.” R&R

at 15. Nor does Great American directly assail the Magistrate’s discussion of the operative legal

standards and analogous case law. The Ohio Supreme Court has instructed that “[w]here there

has been activity by the insurance company which evidences an admission of liability upon the

policy, and resulting reliance by the insured thereon and failure to file within the time limitation

of the contract, the company is deemed to have waived the limitation.” Hounshell, 67 Ohio St. 2d

at 432. Nor does Great American challenge the Magistrate’s citation to Hounshell that “a waiver

. . . may occur when the insurer, by its acts or declarations, evidences a recognition of liability

under the policy, and the evidence reasonably shows that such expressed recognition of liability

and offers of settlement have led the insured to delay in bringing an action on the insurance

contract.” R&R at 15.




                                                  10
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 11 of 19 PAGEID #: 311




        Further, the Objection does not challenge the Magistrate’s ruling that “[t]here need not be

evidence that an insurer actively ‘misled’ an insured into forebearance, only that the acts or

declarations lead to the forebearance.” Id. Thus, Great American does not dispute that waiver

may occur by implication. Id.

        Finally, Great American does not challenge the R&R’s identification of relevant authorities

showing that a reasonable fact finder can find many forms of conduct constitute waiver. The

R&R cites to the following cases, each of which reflect a flexible and fact-intensive waiver inquiry

precluding judgment for an insurer as a matter of law:

   •    not officially denying the claim during the claim period; Arp v. Am. Family Ins. Co., 932
        N.E.2d 968, 974 (Ohio Ct. App. 2010);

    •   leading the insured to believe that a claim is viable after a limitation period passes; id.

    •   payment of certain expenses, notwithstanding a reservation of rights; id.

    •   informing insured “that their claim was not fully processed and the investigation was still
        ongoing”; Lee v. Goodville Mut. Cas. Co., 2016 WL 5661683, at *3 (S.D. Ohio Sept. 30,
        2016) (denying motion to dismiss);

    •   making offers that impliedly acknowledge at least partial liability on the policy, leading
        to a “reasonable hope of adjustment” of the claim; Hounshell, 67 Ohio St. at 432; and

    •   failure to fully process claim during limitation period; Lee v. Goodville Mut. Cas. Co., No.
        1:14CV933, 2016 WL 5661683, at *3 (S.D. Ohio Sept. 30, 2016).

        Great American does not address these cases. Instead, the Objections stumble out of the

gates, by inviting the Court to apply incorrect legal standards and follow irrelevant case law.

        First, Great American cites Sheet Metal & Roofing Contractors Ass’n of Miami Valley,

Ohio v. Liskany to argue that the Court must find that the insurer “performed some act which in

and of itself prevents a plaintiff from seeking a remedy in the court” to establish waiver. 369 F.

Supp. 662, 668 (S.D. Ohio 1974). Purportedly, “mere conversation, negotiation or discussion is

not sufficient unless it deterred plaintiff from his chosen course of action and misled him to the

                                                 11
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 12 of 19 PAGEID #: 312




extent that it delayed filing of suit until the limitation period had terminated.” Id. Liksany,

however, does not cite any Ohio cases to support these propositions.

         Liksany is outdated on these points, and Great American should have known this and not

cited to it. Hounshell, an Ohio Supreme Court decision postdating Liksany by seven years and

cited in the R&R (at p. 15), considered and rejected an insurer’s argument that waiver should apply

only “where it is found that the insurance company, by its overt acts, misled the insured into

forbearing suit until after the limitation period had expired.” 67 Ohio St. 2d at 431. This

formulation was “too narrow an interpretation of the law of waiver to be applied to this type of

case.”    Id.   No purported requirement to identify an “act” that “in and of itself” actually

“prevented” suit exists – as noted above, the true standard is “acts or declarations” that “evidence[]

a recognition of liability” and merely “led” to delay of filing suit.   Hounshell, 67 Ohio St. 2d at

431.

         Great American also invites error by insisting that waiver and estoppel are the same

doctrine, in an effort to rehabilitate authorities that dismiss claims that advance only estoppel

theories to avoid a limitation defense. Not so. Hounshell decided that, in Ohio, there are a

relaxed set of “circumstances or criteria which would constitute a waiver of a limitation of action

clause as contained in an insurance contract.” Id. No misrepresentation is required to show

waiver, as the R&R states. R&R at 19. The authorities cited by Defendant merely show that the

rulings in those cases would be the same under either doctrine, but do not collapse them into a

single, unified inquiry. See Obj. at 15.

         Having disposed of Great American’s incorrect statements of law, the Magistrate was

plainly right in concluding the “complaint sufficiently alleges facts to support a potential waiver

of the Policy’s limitations clause.” R&R at 18. The premise of Great American’s objection to this



                                                 12
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 13 of 19 PAGEID #: 313




conclusion is that under Sixth Circuit precedent, the operative conduct forming a waiver “must

have occurred within the time limitation contained in the . . . policy, rather than after such

limitations have run.” Id. Great American believes that the only non-conclusory allegations that

could establish waiver relate solely to periods after the limitations period would have run.

       Once again, this argument was raised and rejected by the Magistrate Judge, who cited to

specific allegations in the complaint. R&R at 18. Ironically, Great American’s objection that

the relevant allegations are “conclusory” is itself conclusory. As above, Great American operates

under the wrong legal standard in its Objection, and argues nowhere that the complaint

insufficiently alleges waiver under the correct standard. Moreover, Great American cites no

cases granting a 12(b)(6) motion and holding that allegations were insufficient to plausibly support

waiver of an insurance policy limitation. Cf. R&R at 17 (citing Lee v. Goodville Mut. Cas. Co.,

2016 WL 5661683, at *3 (S.D. Ohio Sept. 30, 2016) (“While Defendants may ultimately prevail

at summary judgment on the issue of waiver, the Court will not dismiss the claims at this time.”).).

Defendant places heavy reliance upon the Sixth Circuit’s opinion in Bishop v. Lucent Techs., Inc,

but that case did not address: (1) waiver; (2) estoppel; (3) insurance; (4) a contractual limitation

period; (5) an insurance policy limitation period; or (6) the relevant standard for finding waiver.

520 F.3d 516, 520 (6th Cir. 2008). Other than setting forth generic principles regarding 12(b)(6)

motions, Bishop is inapposite.

       At bottom, then, Great American asks this Court to substitute the Magistrate Judge’s

“judicial experience and common sense” for bald assertions that the Complaint’s operative

allegations are conclusory. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Great American’s

successive attempt to litigate the same question already presented to and rejected by the Magistrate

Judge is arguably not entitled to de novo review. Roberts, 2010 WL 2794246, at *7. But under



                                                13
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 14 of 19 PAGEID #: 314




any standard, the Magistrate identified the operative allegations, and properly applied the

applicable law and pleading standards in denying the motion.

       Paragraph 29 squarely alleges that “[d]uring the period in which Great American

investigated the Claim, Great American’s words and conduct indicated and led Millennium to

believe that coverage would be extended, that Great American acknowledged liability under the

Policy, and that the ‘loss’ would be covered.” R&R at 17 (quoting complaint, emphasis added).

Because the investigation was ongoing from June 2017 to June 2019 (the supposed bar date for

suit) and beyond, allegations that Great American’s inducement occurred “[d]uring the . . .

investigat[ion]” by Great American is sufficient to tether Great American’s words and acts to the

pre-limitation period.

       These allegations are facts, not mere legal conclusions couched as facts (i.e., “Defendant

waived its limitation clause.”) The R&R properly relied on this paragraph and the Objection

provides no basis to conclude otherwise. Other paragraphs cited by the R&R further enhance the

plausibility of these factual allegations. Paragraph 30 alleges that Great American has “long had

at its disposal all facts needed to pay the claim in full.” These facts bring the complaint within

the ambit of Arp, discussed in the R&R, in which the insurer “continually insisted that additional

documentation was reasonably necessary to determine the validity of appellant's claim,” did not

expressly deny the claim, yet may have had sufficient information to make a coverage

determination within the limitation period. 187 Ohio App.3d at 569.

       Paragraphs 40 and 41 also allege that Great American expressly admitted liability under

the Policy, identifying sums that it did not dispute were owing to Millennium, in a communication

to Millennium that failed to invoke the limitations clause even though Great American’s position

here is that it had run already by that time. Great American’s argument that these allegations are



                                               14
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 15 of 19 PAGEID #: 315




“irrelevant” because the communications post-dated the limitations period goes too far. Obj. at

13. Relevant evidence is that which “has any tendency to make a fact more or less probable than

it would be without the evidence.” Fed. R. Ev. 401. Great American’s admissions of liability

after the period expired are probative toward a finding that it had also admitted liability (by similar

express words, or impliedly through words and conduct) before the period expired, as alleged in

Paragraph 29. After all, a party has little incentive to admit liability for the first time only after a

valid limitations defense arises. This implies the admission of liability had already occurred

during the investigation, just as Plaintiffs allege.

        Plaintiffs are entitled to draw “all reasonable inferences in [their] favor” at this stage

Twumasi-Ankrah v. Checkr, Inc., 2020 WL 1608698, at *1 (6th Cir. Apr. 2, 2020), and thus it is

at least reasonable to infer that paragraphs 29, 30, 40, 41, and 48 together establish a continuing

pattern of acts and communications by the insurer “during the . . . investigation,” evidencing an

admission of liability under the claim, that induced Plaintiffs to delay suit. R&R at 17; see

Hounshell, 67 Ohio St. 2d at 433 (admitting liability for pro rata share of loss waived policy

limitation by “holding out a reasonable hope of adjustment”). These allegations easily “raise a

right to relief above the speculative level” notwithstanding the limitation clause. Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 545 (2007). Nothing more is required of Plaintiffs at this stage.

        Great American’s remaining arguments are red herrings and do not clash with the

Magistrate’s ruling on waiver:

            •   The length and “process of investigation does not constitute a waiver by the
                insurer.’” The waiver allegations are not premised on the mere length of the
                investigation.
            •   Millennium was not “excused” from timely bringing suit because “the Policy
                conditioned [Millennium’s] right to sue on its cooperation with [Defendant’s’
                investigation.” Neither the R&R nor Millennium advanced this argument in
                support of waiver.


                                                   15
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 16 of 19 PAGEID #: 316




             •   “The Magistrate Judge appeared to rule that an attempt to evade the effect of
                 the limitations clause could be based on conclusory allegations of waiver, as
                 opposed to claims based on estoppel or fraudulent concealment, which
                 cannot.” The R&R expressly states that it will consider only factual allegations.
                 R&R at 3. The R&R does not find that any relevant allegations in the complaint
                 are merely conclusory. Nor does it find that conclusory allegations have plausibly
                 supported the waiver avoidance. The R&R correctly determines that the relevant
                 allegations supporting waiver are factual and non-conclusory.

          The Second Objection therefore fails to show the R&R erred, and the objection should be

overruled.

          B.    The R&R Correctly Held, And Great American Does Not Challenge, That The
          Limitation Period Does Not Apply To Bad Faith Claims.

          Great American does not object to the Magistrate Judge’s conclusion that, as a matter of

law, the bad faith claim in Count II “is not subject to the Policy’s limitations clause.” R&R at 19.

Indeed, Great American never argued otherwise in its briefing before the Magistrate Judge. Great

American is now foreclosed from asserting the limitation clause as a defense to Count II

throughout the remainder of this litigation.

          Shockingly, Great American invites reversible error by failing to apprise the Court of this

ruling, and that its second objection to the R&R does not and cannot serve as a basis to dismiss the

entire complaint. Yet, Great American continues to argue that dismissal of the entire action is

appropriate if this objection is sustained. Obj. at 16-17. Great American should have, but did

not mention the express ruling that “Great American’s motion to dismiss should be denied as to

Count II on this basis,” citing Sixth Circuit and Ohio appellate authority on point. R&R at 20.

Millennium requests that the Court expressly adopt this unchallenged, unassailable ruling, which

will hopefully prevent Great American from reintroducing such legal error into the case at later

stages.

          C.   The R&R Considered But Did Not Reach An Alternative Ground To Deny
          The Motion, Which Also Precludes Dismissal.

                                                  16
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 17 of 19 PAGEID #: 317




       Under Ohio law, only reasonable policy limitations are enforceable. In its opposition

brief, Millennium argued that the complaint plausibly shows that the limitation period is

unreasonable because it extinguished Plaintiffs’ right of action before it arose. [Dkt. 19 at 13-15.]

The thrust of the argument is this: Plaintiffs could not sue for breach before the breach occurred,

a conclusion also bolstered by the Policy language. [Id. at 14.]

       Defendant falsely claims that “[t]he Magistrate Judge agreed with [Great American] that

the Policy’s limitations clause, which required Millennium to bring suit within two years of the

date of the discovery of its loss, was enforceable under Ohio law.”           Obj. at 12.    This is

emphatically not what the Magistrate Judge stated in the R&R. The R&R considered both parties’

arguments on this issue, but declined to decide it in either direction. Instead, the Magistrate

merely assumed arguendo that Great American could establish the reasonableness of its limitation

clause, and focuses its analysis on Millennium’s other arguments. Great American’s support for

its belief that the Magistrate “agreed” with Great American is a cite to page 17 of the R&R. But

this page makes clear there was no “agree[ment]” with Great American’s position:

       While the Court finds that the Supreme Court of Ohio’s decisions on limitations periods in
       the insurance context are somewhat less “bludgeoning” than Kish’s characterization, see
       2005 WL 1683667 at *5, Ohio courts generally enforce policy limitations periods running
       from the date of discovery of the claim. Assuming, then, that the Policy’s limitations
       clause would be enforced, Great American also asks the Court to also conclude as a matter
       of law that it did not waive enforcement of that clause.

R&R at 17 (emphasis added).

       Because an alternative ground for denial of the motion exists, and was not decided by the

R&R nor substantively briefed by Defendant in the Objections, the motion cannot be granted even

if the Second Objection is sustained.




                                                 17
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 18 of 19 PAGEID #: 318




V.     CONCLUSION.

       For the reasons stated above, Plaintiffs respectfully request that the Court overrule all

objections by Defendant Great American Insurance Company, and adopt the recommended rulings

in the Magistrate Judge’s Report and Recommendation dated July 30, 2020.

       Dated: August 27, 2020

                                            Respectfully submitted,

                                            /s/ Daniel A. Dorfman
                                            Daniel A. Dorfman
                                            David J. Ogles
                                            FOX SWIBEL LEVIN & CARROLL LLP
                                            200 W. Madison Street. Suite 3000
                                            Chicago, Illinois 60606
                                            312-224-1200
                                            ddorfman@foxsswibel.com
                                            dogles@foxswibel.com

                                            Bryce A. Lenox
                                            The Law Office of Bryce A. Lenox, Esq.
                                            3825 Edwards Rd., Suite 103
                                            Cincinnati, OH 45209
                                            513-426-6546
                                            Bryce@brycelenoxlaw.com

                                            Trial Attorney for Plaintiffs




                                              18
Case: 1:20-cv-00121-SJD-KLL Doc #: 28 Filed: 08/27/20 Page: 19 of 19 PAGEID #: 319




                                     CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing document was electronically filed on August 27,
2020, and will be served electronically by the court’s CM/ECF system upon all counsel of
record.

                                                            /s/ Bryce A. Lenox
                                                            Bryce A. Lenox
